DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 30 March 2022 has been entered.
 	Claims 1-15 were originally filed.
Claims 1 and 9 are amended.
Claims 1-15 are currently pending and have been deemed allowable for the reasons set forth below.	
ALLOWABLE SUBJECT MATTER
Claims 1-15 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claim encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A radar device comprising:
A lower housing;
a radome coupled to the lower housing; 
a shield connected to the housing; and 
an interconnect device connected between the shield and the radome and having an electronic circuit arrangement arranged on a first side proximate to the shield and antennas arranged on a second side proximate to the radome and opposite the first side, 
where the shield and the interconnect device are surrounded by the lower housing, and, with the electronic circuit arrangement and antennas arranged on the interconnect device, 
wherein the radome closes the shield and the interconnect device inside the lower housing, and 
wherein a medium that has a thermal conductivity greater than 0.15 W/(m-K) is arranged between the shield and the lower housing. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Leung et al. (US 2016/0218420, “LEUNG”) discloses a compact shielded automotive radar module comprising a radome, upper/lower housing, interconnect device, and an electronic circuit integrated with antennas.  However LEUNG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Minami (US 2016/0274216, “MINAMI”) discloses a similar vehicle radar system for improved heat radiation performance.  However, like LEUNG, MINAMI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Dependent claims 2-15 are allowable based at least upon their dependency to claim 1.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648